           Case 2:17-cv-01914-JP Document 123 Filed 06/11/20 Page 1 of 8




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MICHELLE McDONALD-WITHERSPOON,            :
Individually and as Administratrix of the :     CIVIL ACTION
ESTATE OF KENYADA JONES                   :
                             Plaintiff    :     NO. 17-CV-1914-TON
       vs.                                :
CITY OF PHILADELPHIA; ET AL.              : SUPPLEMENTAL BRIEF IN
                             Defendants   : OPPOSITION TO SUMMARY
                                          : JUDGMENT MOTIONS
_________________________________________________________________________

        Plaintiff submits this supplemental brief in response to the Court’s request for

clarification of plaintiff’s arguments on the specific issues that follow. Plaintiff submits this as

part of plaintiff’s opposition to defendants’ summary judgment motions, and incorporates all

previous arguments, fact statements, exhibits and briefing into this brief as if repeated at length.1

A.      Defendants Palmer and Browne Are Not Entitled to Absolute Immunity

        The parole officers who sent Kenyada Jones to prison for being mentally disabled, argue

that they are entitled to absolute immunity from any claim or lawsuit under the Eleventh

Amendment's sovereign immunity doctrine. Plaintiff opposes that argument on multiple grounds,

including the following.

1.    Sovereign Immunity Does Not Extend To Federal (42 USC § 1983) Claims
Against Employees Acting In Their Individual Capacity (Direct, Personal Involvement)

        The facts in the record demonstrate Browne and Palmer are being sued in their individual

capacities for their personal participation in the false arrest and imprisonment of Kenyada Jones,

not in their official capacities as representatives of the Parole Department. Sovereign immunity

does not attach to state employees personally involved in the unconstitutional act giving rise to a

§ 1983 claim.


1
 Plaintiff attaches to this Brief a statement from the plaintiff, Kenyada Jones’ mother Michelle McDonald-
Witherspoon, giving an overview of the underlying facts and the impact they have had.


                                                         1
          Case 2:17-cv-01914-JP Document 123 Filed 06/11/20 Page 2 of 8




       In the case of Johnakin v. Berringer, a parolee sued his parole officer, who was employed

with the Pennsylvania state agency of parole.

          Johnakin alleges that his probation officer, Defendant Stuart Berringer, revoked his
          parole because he refused to change his health care provider. (ECF No. 2 at
          6.) Johnakin, who asserts he is HIV positive and who had employer provided health
          care, was directed by Berringer to enroll in a counseling program not covered by his
          health care plan. (Id.) Johnakin asserts he could not afford to pay for the counseling out
          of pocket and Berringer threatened to reincarcerate him if he did not comply with his
          counseling obligation, (Id.) Johnakin characterizes these events as Berringer
          demanding that he drop his employer provided health care plan, which would have
          resulted in his not being able to receive treatment for his HIV status since December
          2018

Johnakin v. Berringer, CIVIL ACTION No. 19-CV-3484, at *1 (E.D. Pa. Sep. 30, 2019).

       Accordingly, the court dismissed the “official capacity” claims against Berringer under

the sovereign immunity doctrine.

          As Pennsylvania has not waived its sovereign immunity, and because Congress has not
          explicitly abrogated immunity through authorizing legislation, the Eleventh
          Amendment operates as a bar to claims for damages under Section 1983 against Berks
          County Adult Probation and Parole as well as the official capacity claim against
          its employee Berringer. Accordingly, these claims must be dismissed with prejudice
          under 28 U.S.C. § 1915(e)(2)(B)(ii).

Johnakin v. Berringer, CIVIL ACTION No. 19-CV-3484, at *5 (E.D. Pa. Sep. 30, 2019).

       However, the “individual capacity” claims were not barred by the sovereign immunity,

and though they were barred on unrelated grounds not applicable here, plaintiff was granted

leave to clarify his federal individual capacity claim. “The dismissal of this claim will be without

prejudice and Johnakin will be granted leave to amend his claim if can cure the defect identified

by the Court, or his individual capacity claim is based upon some other legal theory to which

the Heck bar would not apply” Johnakin v. Berringer, CIVIL ACTION No. 19-CV-3484, at *9-

10 (E.D. Pa. Sep. 30, 2019)




                                                 2
          Case 2:17-cv-01914-JP Document 123 Filed 06/11/20 Page 3 of 8




       Likewise, in the case of Davison v. Kennedy, the Court applied sovereign immunity to the

state law claims only, and declined to extend immunity to the federal § 1983 claims.


       "Sovereign immunity applies to intentional and negligent torts." Mitchell, 680 F.Supp.2d
       at 682 (citations omitted). "[W]illful misconduct does not vitiate a Commonwealth
       employee's immunity if the employee is acting within the scope of his employment,
       including intentional acts which cause emotional distress." Id…. It is not disputed that the
       alleged actions taken by Parole Defendants were taken in their capacity as parole officers
       and that they were acting within the scope of their employment with the Board.
       Thus, Parole Defendants' motion is GRANTED with respect to all of plaintiff's state law
       claims in Count II and these claims are DISMISSED WITH PREJUDICE. Mitchell, 680
       F.Supp.2d at 683…. The plaintiff has stated cognizable §1983 claims of deprivation of
       his Fourth Amendment rights and Fourteenth Amendment due process rights under Count
       I against defendants Taylor and Sheaffer. As such, the Parole Defendants' motion to
       dismiss these claims is DENIED.

Davison v. Kennedy, CIVIL ACTION No. 3:15-1373, at *21-23 (M.D. Pa. Feb. 11, 2016).

       When federal claims are involved, sovereign immunity depends on whether the state

employee is named in his/her official or individual capacity, i.e. whether it is alleged the

employee personally participated in the constitutional violation.


       Immunity extends to state agents or officials when the "action is in essence one for the
       recovery of money from the state." Regents of the Univ. of Cal, 519 U.S. at 431. Because
       "the state is the real, substantial party in interest [it] is entitled to sovereign immunity
       from suit even though individual officials are nominal defendants." Id. To determine
       whether a plaintiff has sued the defendants in their individual capacities, official
       capacities, or both, a court is to look at the complaint and "course of proceedings."
       Graham, 473 U.S. at 167 n.14. The Third Circuit, in deciding that a defendant was sued
       in her individual capacity, emphasized that the plaintiffs named only the state official,
       and not the state itself, as a defendant from whom they sought to recover damages. Melo
       v. Hafer, 912 F.2d 628, 636 (3d Cir. 1990). The Melo court also noted that the defendant
       raised the defense of qualified immunity, a defense only available to government officials
       sued in their individual capacities. Id. In addition, the Third Circuit has reasoned that a
       plaintiff's request for punitive damages, in addition to compensatory damages, indicates
       that the plaintiff intended to sue the defendants in their individual capacities. Gregory v.
       Chehi, 843 F.2d 111, 119-20 (3d Cir. 1988).

Lawton v. N.J. Dep't of Cmty. Affairs, Civil No. 15-8526 (RBK/JS), at *5 (D.N.J. Sep. 16, 2016).

         Monetary claims for deprivations of civil rights are subject to the sovereign immunity
         bar, as the United States Supreme Court has held that "neither a State nor its officials


                                                  3
         Case 2:17-cv-01914-JP Document 123 Filed 06/11/20 Page 4 of 8




         acting under their official capacities are 'persons' under § 1983." Will v. Michigan Dep't
         of State Police, 491 U.S. 58, 71 (1989). As such, an employee of the State named as a
         defendant in a civil rights action may be held liable for damages only if that person has
         personal involvement in the alleged wrongs and is sued in their personal capacity. See
         Hafer v. Melo, 502 U.S. 21, 31 (1991) ("state officials, sued in their individual
         capacities, are 'persons' within the meaning of § 1983")…. Here, the defense does not
         challenge Plaintiffs' claim brought under 42 U.S.C. § 1983 for excessive force in
         violation of the Fourth Amendment, except to argue that such claim against the State,
         State Police, and troopers named in their official capacities should be dismissed.

Gibbons v. N.J. State Police, Civil Action No. 13-3530, at *12 (D.N.J. Dec. 1, 2015).

       In our case, plaintiff’s § 1983 claims against Browne and Palmer are for Browne and

Palmer’s personal participation in the violation of Kenyada Jones’ rights under the Equal

Protection and Due Process clauses of the US Constitution, by imprisoning him for “psychiatric

treatment” due to his being a schizophrenic.


2.    Sovereign Immunity Does Not Extend To Employees Acting Intentionally and
Outside Scope of Job Duties – Sending Parolees To Prison For “Psychiatric Treatment” Is
Outside Scope Of Parole Officer’s Job Duties (State and Federal Claims)

       Both the state and federal claims are not subject to sovereign immunity because Browne

and Palmer were not acting within the scope of their employment.

       “Based on the Complaint, there are no allegations to support the contention that
       Defendants Brown and Miller were acting outside the scope of their employment, and
       therefore sovereign immunity applies. Plaintiff alleges only that they authorized the
       complaint against Perkins for forgery and tampering with records of identification. (Doc.
       No. 1 ¶ 10.) Plaintiff has not alleged that Defendants Brown and Miller were acting
       outside the scope of their employment in approving the complaint against Perkins.
       Accordingly, Defendants Brown and Miller are covered by sovereign immunity and
       Count II will be dismissed as it pertains to those two defendants. The same cannot be
       said, however, for Defendant Staskiewicz. Plaintiff alleges Staskiewicz conducted a
       knowingly flawed investigation and arrested him despite personal knowledge that he had
       insufficient evidence to support a finding of probable cause for the arrest. (Doc. No. 1 ¶
       11.) While properly investigating complaints made to the police department would fall
       within the scope of his employment, the same cannot be said for conducting a
       purposefully flawed investigation. Pansy v. Preate, Shoop v. Dauphin County,
       and Pickering v. Sacavage, cases cited by Defendants, all support the proposition that a
       mere failure to have probable cause in effectuating an arrest does not prevent the
       application of sovereign immunity when the officer's actions otherwise fall within the
       scope of his employment. 870 F.Supp. 612 (M.D.Pa. 1994); 766 F.Supp. 1327 (M.D.Pa.


                                                4
          Case 2:17-cv-01914-JP Document 123 Filed 06/11/20 Page 5 of 8




       1991); 642 A.2d 555 (Pa.Commw.Ct. 1994). However, those cases are all distinguishable
       from the allegations made by Perkins because in none of those cases was there an
       allegation that the defendant officer knowingly or purposefully made an arrest without
       probable cause. See Pansy, 870 F.Supp. at 615-16; Shoop, 766 F.Supp. at
       1334; Pickering, 642 A.2d at 560. Here, Plaintiff alleges that Defendant Staskiewicz
       arrested Plaintiff knowing that the investigation was flawed and that he lacked probable
       cause to make the arrest. Staskiewicz' knowledge that he was making an unlawful arrest
       is important because it takes conduct that would have been within the scope of his
       employment as a police officer — investigating complaints and making arrests — outside
       the scope of employment because it no longer serves the interests of the employer.”

Perkins v. Staskiewicz, CIVIL ACTION No. 1:CV-08-1651, at *7-8 (M.D. Pa. Mar. 13, 2009)
(emphasis added).

       Browne and Palmer did not have Kenyada Jones arrested and imprisoned because of a

good faith belief or probable cause that he was in violation of his parole conditions. They

arrested and imprisoned him because of his mental disability, schizophrenia. They knowingly

sent him to jail for so-called psychiatric treatment. They were playing doctor: which is outside

the scope of their job duties.


B.     Section 1983 Claim against City of Philadelphia For Unconstitutional Written Policy

       This case deals with an actual written policy (the "KOP" policy of CFCF attached as an

exhibit), as opposed to an inferred custom or practice. Liability of the municipality, City of

Philadelphia, can be established without the need to identify a specific city employee responsible

for the policy. The claims against the City itself versus the warden of the jail are not

interdependent.

       [M]unicipalities and other local governmental units 'can be sued directly under § 1983 for
       monetary, declaratory, or injunctive relief.' Monell v. Dep't of Social Servs., 436 U.S.
       658, 690 (1978). ... To state a plausible § 1983 claim against a municipality, the
       complaint must contain factual allegations showing that a municipal custom or policy
       caused the constitutional violation. Monell, 436 U.S. at 694; McTernan v. City of York,
       Pa., 564 F.3d 636, 658 (3d Cir. 2009) (the plaintiff must "identify a custom or policy, and
       specify what that custom or policy was").... Once a § 1983 plaintiff identifies a municipal
       policy or custom, he must 'demonstrate that, through its deliberate conduct, the
       municipality was the 'moving force' behind the injury alleged.' Berg v. Cty. of Allegheny,



                                                  5
          Case 2:17-cv-01914-JP Document 123 Filed 06/11/20 Page 6 of 8




       219 F.3d 261, 276 (3d Cir. 2000) (quoting Bd. of Cty. Com'rs of Bryan Cty. v. Brown,
       520 U.S. 397, 404 (1997)). Where the policy or custom does not facially violate federal
       law, causation can be established only by demonstrating that the municipal action was
       taken with deliberate indifference as to its known or obvious consequences. Id.... The
       complaint's general allegations that Warden Harper was a policy maker for the Allegheny
       County Jail, was ultimately responsible for Jacqulyn's safety and general well-being, and
       failed to adequately train, supervise, monitor, discipline, investigate, and/or correct
       deficiencies, do not, without supporting factual detail, state a plausible claim for relief
       against a supervisor under § 1983. The complaint contains no factual allegations
       suggesting that Warden Harper actually knew or had reason to believe that prison doctors
       or their assistants were mistreating Jacqulyn, that he was in any way involved or aware of
       her specific medical treatment, or that he, as a high-ranking prison official, knew that
       there were serious system-wide deficiencies in the provision of medical care at ACJ
       being administered to similarly situated inmates. See Barkes, 766 F.3d at 324; Sample v.
       Dieks, 885 F.2d 1099, 1118 (3d Cir. 1989).... Similar to Warden Harper, the County
       cannot be held liable under § 1983 merely because the medical contractors at ACJ
       improperly prescribed Jacqulyn medication and failed to treat and monitor her symptoms
       thereafter, absent an unlawful policy or custom that caused her injuries. See Monell, 436
       U.S. at 694. There are no well-pleaded facts in the complaint that allow us to infer that
       the County itself took any unlawful actions through established policy or custom
       regarding the alleged mistreatment of Jacqulyn by the medical contractors at the jail....
       Because there are no facts in the complaint that allow us to infer that Allegheny County
       had in place an unconstitutional policy or custom that caused Jacqulyn's injuries, the
       complaint fails to state a claim for municipal liability under § 1983.

Wehrli v. Allegheny Cnty., Civil Action No. 16-977, at *13-17 (W.D. Pa. Apr. 4, 2017).

       The language of the cases shows that, where an actual policy is involved, plaintiffs can

bring claims against the municipality and against an individual policymaker separately. The

claims against the municipality do not require an individual employee to be named as a

defendant.

       In any event, plaintiff did identify the warden as the overseer/policymaker. The warden’s

dismissal as an individual defendant on procedural grounds does not affect the merits of the

claim against the City.




                                                6
         Case 2:17-cv-01914-JP Document 123 Filed 06/11/20 Page 7 of 8




       WHEREFORE, Plaintiff requests that this Honorable Court deny the summary judgment

motions of defendants.


              Respectfully submitted,

               CRISTAL LAW FIRM LLC
       By:     /s/ Stephen Cristal______________________________________________
               Stephen Cristal, Esq. (Atty. ID Nos. 95020(PA))
               100 Springdale Road, #A3-223, Cherry Hill NJ 08003
               Phone: (215) 917-0602, Fax: 215-914-6353, Email: cristallawfirm@aol.com
               Attorneys for Plaintiff(s)
Dated: June 8, 2020




                                             7
          Case 2:17-cv-01914-JP Document 123 Filed 06/11/20 Page 8 of 8




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MICHELLE McDONALD-WITHERSPOON,            :
Individually and as Administratrix of the :                   CIVIL ACTION
ESTATE OF KENYADA JONES                   :
                             Plaintiff    :                   NO. 17-CV-1914-TON
       vs.                                :
CITY OF PHILADELPHIA; ET AL.              :                   PROOF OF SERVICE
                             Defendants   :
___________________________________________

       The undersigned certifies that on this date true and correct copies of the above certificate

of merit were duly served on all parties in this case via electronic transmission and/or first-class

US mail postage prepaid to the following addressee(s):

Shannon Zabel, Esquire, Assistant City Solicitor, City of Philadelphia Law Department
1515 Arch Street, 14th Floor, Philadelphia, PA 19102
P: 215-683-5381/215-683-5114, E: shannon.zabel@Phila.gov
Attorney for City of Philadelphia, Warden Gerald May, Amber Browne and Jeanette Palmer

Cassidy L. Neal, Esquire of Matis Baum O’Connor
912 Fort Dusquesne Blvd., Pittsburgh PA 15222
Phone: 412-338-4750, Email: cneal@mbo-pc.com
Attorney for MHM Services, Inc. a/k/a MHM Correctional Services Inc., Deborah Harris-White,
LSW and Cheryl Baldwin, MSW

Thomas J. Gregory, Esquire of O’Connor Kimball LLP
Two Penn Center Plaza, Suite 100, 1500 JFK Boulevard, Philadelphia PA 19102
P: 215-564-0400, E: tgregory@okllp.com
Attorney for Defendant Corizon Health Inc., Vivian Gandy, MD

              CRISTAL LAW FIRM LLC
       By:    /s/ Stephen Cristal______________________________________________
              Stephen Cristal, Esq. (Atty. ID Nos. 95020(PA))
              100 Springdale Road, #A3-223, Cherry Hill NJ 08003
              Phone: (215) 917-0602, Fax: 215-914-6353, Email: cristallawfirm@aol.com
              Attorneys for Plaintiff(s)
Dated: June 11, 2020




                                                  8
